Citation Nr: 1547538	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-13 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1957 to June 1958.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In July 2015, the Board requested a Veterans Health Administration (VHA) medical opinion on the issue of service connection for pulmonary tuberculosis.  In June 2015, the requested VHA opinion was received by the Board.  In August 2015, the Veteran was provided with a copy of the VHA opinion.  He has not submitted any additional evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with active tuberculosis.  

2.  Clear and unmistakable evidence demonstrates that the Veteran's M. tuberculosis (i.e., Mycobacterium (inactive) tuberculosis) pre-existed service entrance, but was not permanently aggravated beyond a normal progression during service. 


CONCLUSION OF LAW

The criteria for service connection for pulmonary tuberculosis have not been met. 38 U.S.C.A. §§ 101, 1110, 1111, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in January 2013, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his service connection claim in June 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons discussed in detail below, the Board finds that the June 2013 VA opinion in this case is inadequate.  However, the evidence also includes a VHA medical opinion from a pulmonologist dated in August 2015.  The Board finds that this opinion is adequate as the nexus opinions provided considered all the pertinent evidence of record, the Veteran's reported in-service treatment and diagnoses, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of inactive tuberculosis is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition," that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter, is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  For defects, infirmities, or disorders not noted when a veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Pulmonary Tuberculosis

The Veteran maintains that he developed pulmonary tuberculosis after his enlistment into service in September 1957.  

A review of the evidence of record demonstrates that an August 1957 service entrance examination report noted a chest disorder, specifically "Marked pectus excavatum" (i.e., hollowed chest); however, a pulmonary disorder, to include tuberculosis was not noted.  

Nonetheless, the Board finds that service treatment records demonstrate that the Veteran had a pre-existing pulmonary disorder prior to service entrance.  In this regard, service treatment records show that the Veteran was found physically qualified for service based on an examination conducted in August 1957 at the Station Hospital, U.S. Naval Station.  However, a chest x-ray in October 1957 showed a lesion in the left second anterior interspace.  In another x-ray of the chest dated in January 1958, an ill-defined inflammatory density in the right first anterior interspace was noted.  In January 1958, a diagnosis of minimal, active pulmonary tuberculosis was made.  A March 1958 Board of Medical Survey report indicated that the films starting in November 1957 made it clear that the Veteran's pulmonary condition existed prior to enlistment.  The Physical Evaluation Board noted that the diagnosis had been changed in March 1958 "by reason of error" from pulmonary tuberculosis to "infiltration, pulmonary, cause unknown."   The Medical Board further noted that this condition "existed prior to entry" and was not incurred in or aggravated by a period of active military service.  

The evidence also includes a June 2013 VA examination.  The examiner noted that the Veteran had been diagnosed with inactive tuberculosis in 1958.  The examiner then opined that the Veteran's condition was less likely than not related to service.  The examiner noted that the Veteran did not have chronic obstructive pulmonary disease (COPD) as his PFTs were normal during the evaluation.  The Board finds the June 2013 VA medical opinion regarding tuberculosis to be inadequate.  Although the examiner stated that the Veteran had been diagnosed with inactive tuberculosis in 1958, the March 1958 Board of Medical Survey report shows that the Veteran's in-service diagnosis was changed to pulmonary infiltration, and not tuberculosis.  

Clarification was requested by the Board in July 2015.  Specifically, the Board  requested that a medical opinion be obtained from a pulmonologist to assist in determining the nature and etiology of the Veteran's pulmonary disorder.  A medical opinion was obtained in August 2015 and the examiner discussed the relevant medical history of record.  In this regard, the examiner noted that the Veteran was a native of the Philippines (an area of high tuberculosis incidence) where he was living at the time he was recruited for service in August 1957.  In an initial examination in August 1957, the Veteran was found to be qualified for service.  Service treatment records noted that the Veteran had bilateral upper lobe pulmonary lesions, first noted in a photofluogram of the chest in October 1957.  This was confirmed on a radiograph taken in December 1957 and testing at that time with purified protein derivative was reported to be highly positive.  The Veteran was given a diagnosis of "tuberculosis, pulmonary, active, minimal."  However, in a Board of Medical Survey in January 1958, the Veteran refused to sign his release papers and was referred to the Physical Evaluation Board in January 1958.  In a January 1958 evaluation, the Veteran was reported to have pulmonary infiltrates in the apical or upper posterior segment of the right upper lobe that "probably contained calcium."  There was also a well-circumscribed soft-tissue nodule containing calcium in the lower apical or upper posterior segment of the left upper lobe.  It was concluded that the findings "could be the result of a chronic granulomatous process."  Multiple cultures, including those samples obtained by bronchoscopy in January 1958 were negative for M. tuberculosis.  In light of the further evaluation and subsequent negative cultures, the Veteran's diagnosis was changed in March 1958 to "infiltration, pulmonary, cause unknown."  The August 2015 VA examiner also noted that no subsequent service medical records were provided.  However, the Veteran's discharge notice in June 1958 reports reasons for discharge as "physical disability."  

The August 2015 VA examiner then noted that the Veteran was evaluated in June 2013 for chronic obstructive pulmonary disease (COPD).  The spirometery performed did not support a diagnosis of COPD as the Veteran had a normal FEV1 to FVC ratio.  His chest x-ray in June 2013 showed "fibrohazy infiltrates in the right upper lung and left apex."  

The examiner then opined that it was at least as likely as not that the Veteran manifested residuals of pulmonary tuberculosis.  The examiner explained that x-ray findings were consistent with infection of M. tuberculosis (inactive tuberculosis).  However, the Veteran was from the Philippines (an area of high tuberculosis incidence).  Further, the Veteran had two reactive tuberculosis skin tests and no positive tests for other potential pathogens.  The multiple negative cultures effectively excluded active tuberculosis.  Despite the resulting change in diagnosis made in March 1958, the examiner opined that it was more likely than not that the x-ray findings indicated inactive M. tuberculosis infection.  

The examiner also opined that it was not at least as likely as not that the Veteran had tuberculosis during service.  According to the examiner, the term "tuberculosis" was generally used to indicate active disease versus M. tuberculosis infection (inactive tuberculosis).  Because of negative cultures, there was no evidence that the Veteran had active tuberculosis during service.  

The examiner also stated that there was "very supportive evidence" that the Veteran's M. tuberculosis pre-existed service entrance in September 1957.  The examiner explained that abnormal x-ray findings were first noted on a photofluogram in October 1957.  According to the examiner, it was "highly unlikely" that these findings developed in the one month interval between entry into service and the initial radiologic evaluation.  

Although the examiner opined that there was very supportive evidence that the Veteran's M. tuberculosis pre-existed service entrance, the examiner opined that it did not appear likely that the pre-exiting tuberculosis was aggravated during service.  However, the examiner did note that there was no information regarding the cause of the physical disability for which the Veteran was discharged in June 1958.  

Upon review of all the evidence of record, the Board finds that clear and unmistakable evidence demonstrates that the Veteran's inactive tuberculosis pre-existed service entrance.  As noted above, a chest x-ray in October 1957, performed only one month after service entrance, showed a lesion in the left second anterior interspace.  A March 1958 Board of Medical Survey report indicated that the films starting in November 1957 made it clear that the Veteran's pulmonary condition existed prior to enlistment.  The Physical Evaluation Board noted that the diagnosis had been changed in March 1958 "by reason of error" from pulmonary tuberculosis to "infiltration, pulmonary, cause unknown."   It was further noted that this condition "existed prior to entry" and was not incurred in or aggravated by a period of active military service.  Moreover, the August 2015 VA pulmonologist specifically opined that there was "very supportive evidence" that the Veteran's tuberculosis pre-existed service entrance in September 1957.  Accordingly, the Board finds that the Veteran's inactive tuberculosis pre-existed service entrance.  

The Board further finds that clear and unmistakable evidence demonstrates that the Veteran's pre-existing inactive tuberculosis did not permanently increase in severity during service, that is, it was not "aggravated" by service.  Service treatment records do not reveal any evidence that the Veteran sustained any aggravation of the pre-existing inactive tuberculosis.  In a December 1957 service treatment record, a physical examination revealed that the Veteran's head and scalp were normal.  His eyes, ears, nose, and throat had no pathology.  The chest was negative and the heart was normal.  The abdomen was normal and there was no hernia present.  The extremities and reflexes were also normal.  A March 1958 Report of Board of Medical Survey shows that the Veteran was admitted to a hospital in January 1958 with a slight elevation of temperature and sore throat.  He denied cough, loss of weight, or other symptoms.  Moreover, the Physical Evaluation Board specifically noted that the Veteran's disorder of "infiltration, pulmonary, cause unknown"  existed prior to entry and was not incurred in or aggravated by a period of active military service.  The remaining service treatment records do not demonstrate any residual symptoms associated with the Veteran's inactive tuberculosis.  Moreover, the August 2015 VA examiner opined that it did not appear likely that the pre-exiting tuberculosis was aggravated during service.

The Board has also considered the Veteran's statements in support of the claim for service connection for tuberculosis.  The Veteran has maintained that his tuberculosis did not pre-exist service and was incurred in service.  See March 2014 VA Form 9.  The Board finds that the Veteran is not competent to diagnose active tuberculosis versus inactive tuberculosis as these diagnoses require specialized testing to diagnose.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Moreover, the evidence, to include service treatment records and the August 2015 VA medical opinion, demonstrate that the Veteran had a pre-existing pulmonary disorder (inactive tuberculosis).  This evidence, which is based on chest x-rays and other medical testing, outweighs the Veteran's assertions that he did not have a pre-existing pulmonary disorder. 
 
Accordingly, and based on all the evidence of record, lay and medical, the Board finds that the Veteran's inactive tuberculosis clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service.  The Board is aware of the burden on VA to demonstrate, by clear and unmistakable evidence, that the pre-existing disability was not aggravated by service, and the Board has applied this legal standard in this case.  The evidence in this case meets this high standard.  As the standard is clear and unmistakable evidence on VA to rebut the presumption of soundness and aggravation, a burden which has been met for the reasons explained, the rule of resolving reasonable doubt in the Veteran's favor is not applicable in this case.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.


ORDER

Service connection for pulmonary tuberculosis is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


